Citation Nr: 9904633	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-13 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for bipolar disorder (formerly rated as major 
depressive disorder and schizophrenia, paranoid type).

2.  Entitlement to a total rating based on individual 
unemployability due to the service-connected bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1953 to 
September 1956.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Jackson, Mississippi, Regional Office 
(RO), dated in January 1992 and June 1996.  The first matter 
was remanded by the Board in January 1995 for additional 
development and both matters are now ready for their 
disposition on appeal.


FINDINGS OF FACT

1.  It has been objectively shown that the service-connected 
bipolar disorder currently is productive of definite social 
and industrial impairment and that the symptomatology 
includes a decrease in work efficiency, anxiety, a depressed 
mood, chronic sleep impairment and mild memory loss.

2.  It has not been objectively shown that the service-
connected bipolar disorder currently is productive of 
considerable, severe or total social and industrial 
impairment or that the current symptomatology includes, for 
example:  a flattened affect, circumstantial, circumlocutory, 
stereotyped, illogical, obscure or irrelevant speech; 
difficulty in understanding complex commands; impaired 
judgment, abstract thinking or impulse control; suicidal 
ideation; obsessional rituals that interfere with routine 
activities; spatial disorientation; difficulties in the 
ability to function independently, appropriately and 
effectively, including neglect of personal appearance and 
hygiene; difficulty or inability in establishing and 
maintaining effective relationships; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation or own name.
 
3.  The service-connected bipolar disorder does not meet the 
schedular criteria for a total rating due to unemployability.

4.  The veteran, who was born in 1935 and has reported two 
years of college education, continuously worked, mostly as a 
salesman, since his discharge from active military service in 
September 1956 until December 1994, when he quit his last job 
as a seller of mobile homes by "mutual agreement" with his 
employer.

5.  It has not been shown that the service-connected bipolar 
disorder currently precludes the veteran from obtaining and 
sustaining substantially gainful employment and the specific 
circumstances of this case do not present an exceptional or 
unusual disability picture that would make impractical the 
application of the regular schedular standards to the claim 
for a total rating based on individual unemployability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent rating for the 
service-connected bipolar disorder have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.130, 4.132, 
Part 4, Diagnostic Codes 9201 through 9210 (1996); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.125, 4.126, 4.130, Part 4, 
Diagnostic Codes 9201 through 9440 (1998).

2.  The criteria for a total rating based on individual 
unemployability due to the service-connected bipolar disorder 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.1, 4.2, 4.7, 4.10, 4.15, 4.16 
(1998).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSIONS

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented well-grounded 
claims.  The facts relevant to this appeal have been properly 
developed and VA's obligation to assist the veteran in the 
development of his claims has been satisfied.  Id.

A chronological discussion of the pertinent evidence in the 
present case:

The record shows that the veteran was born in September 1935 
and that he separated from service in September 1956 due to 
an episode of schizophrenia, disorder for which he was 
service-connected upon separation and which was thereafter 
reclassified as major depression and, most lately, bipolar 
disorder.  The current 10 percent rating has been in effect 
since October 1991. 

The veteran has reported that, in addition to a high school 
diploma, he has two years of college education.   The record 
shows that, initially, he worked as a car salesman,  that he 
also worked for more than 17 years selling industrial thread  
and that his last occupation involved the selling of mobile 
homes.  In this regard, it is noted that an April 1993 VA 
outpatient medical record reveals that the veteran had just 
started a new job selling houses on commission and that he 
described the job as stressful.

According to a December 1994 VA outpatient medical record, 
the veteran said that he had become unable to perform his 
sales work, that he was no longer solvent and that he had 
delayed this eventuality as long as anyone could and that the 
reality issues of financial problems had created problems of 
their own.  The subscribing physician stated, however, that, 
all things considered, the veteran seemed relatively stable 
on his current medication but that it was obvious that he 
could not work as a salesperson "while in the throes of the 
current illness."

According to a January 1995 VA outpatient medical record, the 
veteran said that he was not doing well and that, while 
previously, he had maintained a positive attitude even in the 
face of adversity ("adversity" meaning his having a 
marginal job performance and a son with a malignant disease), 
he now admitted that he could not really "handle the job" 
and said that he was currently pursuing an increased rating 
from VA on account of his psychosis and that he felt that his 
psychosis was the same condition he was treated for in 
service and for which he was currently treated.  The examiner 
noted, however, that he had not requested (i.e., examined) 
the claims folder and that, therefore, "the details of this 
condition remain unclear to me."

According to the report of a February 1995 VA mental 
disorders examination, the veteran said that, while he was 
"holding on" and thought that the current medication had 
stabilized him to the extent of preventing an overt psychotic 
break, he suffered from nervousness and could not "think too 
straight."  He described himself as persistently depressed 
and withdrawn and said that he had problems sleeping, that 
his appetite fluctuated -although his weight was basically 
stable- and that he had not gone fishing for four or five 
years, although he used to enjoy this.  He also said that he 
used to enjoy working in the garden but that, for the last 
several years, he only did what was absolutely necessary.

The above report also reveals that the veteran said that, at 
the time, he continued to work as a commission salesman but 
that he was still $600 "in the hole" on a weekly draw of 
$250 per week from 1994.   He said that fellow co-workers had 
commented that he seemed to have trouble concentrating and 
would often do a task over again after an hour or two.  He 
currently sold manufactured homes, a "very transient type of 
business" where he felt he had been kept only because he 
showed up to work reliably and he knew enough about the 
business to help out with other necessary tasks at the place 
of business.  He felt that he sold about one third of the 
volume sold by the leading salesman, who was the only other 
long-term employee, and that his low sales were due to his 
withdrawal, lack of concentration, difficulty following 
through and decreased motivation due to depressed mood.  He 
complained of domiciliary problems and reported perfectionism 
and a general intolerance of stress, although he denied 
phobias, intrusive thoughts, overt rituals and alcohol 
problems. 

The above report also reveals that, upon a review of the 
veteran's records, the examiner found that the veteran had 
worked for 21 years as an industrial salesman for sewing 
thread and that, while he initially was an outstanding 
performer, his performance gradually deteriorated throughout 
the years, as he had more difficulty tolerating stress and, 
eventually, he was fired from his job.  He later went into 
business for himself but the businesses failed and, as 
previously noted, he had been working for the last few years 
as a salesman of manufactured homes.

The above report further reveals that, on examination, the 
veteran was found to be an alert, oriented, neatly groomed 
individual who appeared his stated age of 59.  His affect was 
quite depressed, there was mild psychomotor retardation and 
he appeared to have some difficulty with attention and 
concentration. Thoughts were, however, not disorganized but, 
while he recalled one of three items at five minutes 
spontaneously, he was not able to recall any additional items 
with clues but only one, with multiple choices.  Digit span 
was "seven forward and four reverse" and this obviously 
required great effort on his part.  There was no evidence of 
delusions or hallucinations and, while he reported recurrent 
thoughts of suicide in the past, there was no current 
suicidal ideation, nor intent.  Bipolar disorder, depressed, 
was diagnosed in Axis I, the global assessment of functioning 
(GAF) was assigned a score of 55, in Axis V, and the 
assessment was the following:

[The veteran] appears to have been a well 
adjusted and healthy young man prior to 
1956 according to all available data.  At 
that time he had an obviously psychotic 
episode which was diagnosed a[s] paranoid 
schizophrenia and responded to 
electroconvulsive therapy.  The diagnosis 
was later changed to bipolar disorder 
when he displayed periods of profound 
depression, period[s] of overt mania and 
periods of relatively good functioning.  
He shows considerable anxiety and mild 
obsessive compulsive trends, but in view 
of his longstanding major mental illness, 
these do not warrant a separate diagnosis 
and appear to be manifestations of the 
primary illness.  He currently is 
significantly depressed and appears to be 
functionally marginally at work with 
expenditure of great effort on his part.  
He appears to be competent to manage his 
own funds. 

The report of a January 1996 VA mental disorders examination, 
which was subscribed by the same VA psychiatrist who 
subscribed the above February 1995 report, reveals that the 
veteran reported no specific increase in symptoms since his 
last consultation with this psychiatrist in June 1995 and 
that he said that he quit his job in December 1994 "by 
mutual agreement" with his employer.  He further said that 
fellow employees had been asking what was wrong with him and 
that he found that he could not remember the details of his 
work.   He described these memory difficulties as 
"increasingly severe" and attributed them to stress related 
to dealing with people in the mobile home dealership.
 
The above report also reveals that the veteran reported 
sleeping difficulties and feelings of depression because of 
his employment status and that he said that he could not 
remember how to do things that he used to know how to do, 
such as replacing doorknobs and other mechanical things 
around the house.  He also said that, at times, he got up at 
night to go to the bathroom and went out the wrong door.  He 
acknowledged episodes of mania with delusions in the past, 
possibly with depression, but said that these episodes had 
not recurred.  Again, he reported a long history of 
depression, said that he no longer went fishing, perhaps 
because he was just not interested, and complained of 
intimate problems with his wife.  His appetite was fair and 
there was no change in his bodyweight.  He also said that he 
was last hospitalized in the 1980's.

The above report further reveals that, on examination, the 
veteran was found to be an alert, oriented and neatly groomed 
individual with a depressed affect.  While the speech was 
somewhat nonspontaneous, thoughts were not disorganized, he 
was able to recall one of three times spontaneously at five 
minutes and did not recall any additional items with clues 
but, again, only one, with multiple choices.  Digit span was 
"four forward and three reverse" and, on serial 7's, he 
made one error in seven responses and he was able to abstract 
only simple similarities.  There was no evidence of delusions 
or hallucinations, no obvious constructional apraxia when 
copying geometric figures and no reports of homicidal or 
suicidal ideations.

The subscriber of the above report explained that he was of 
the opinion that an adequate evaluation could not be done 
based solely on the clinical interview in the absence of 
clinical and claims folder records,  that it was possible 
that the veteran's apparent memory deficits were due to 
depression but that they might also be due to a primary 
organic disorder.  In order to clarify this issue, he felt 
that the veteran should be scheduled for neuropsychological 
testing and that, depending on the results of such testing, 
he might also need to have a complete neurological evaluation 
to rule out reversible causes of dementia.  The diagnoses 
were bipolar disorder and rule out dementia, in Axis I; 
severe, unemployment, in Axis IV ; and a GAF of 45, with 
serious symptoms and serious impairment in occupational 
functioning with inability to maintain employment, in Axis V.

The report of a February 1996 VA mental disorders examination 
reflects the results of the neuropsychological assessment 
that was requested by the subscriber of the above report of 
January 1996.   According to this report, the veteran said 
that he was in good health and that his most significant 
problem involved his memory, which he felt had declined over 
the past few years.   He stated that sometimes his mind went 
"blank" and he could not think well and said that his 
memory problems might have contributed to his previous poor 
work performance.

According to the above report, the veteran said that he last 
worked in December 1994, that he worked as a mobile home 
salesman almost entirely out of commission and that, 
eventually, he "got to where [he] wasn't making any money 
working."  Currently, he said that he spent his time helping 
around the house, reading and watching television, that he 
and his wife attended church weekly and that they sometimes 
babysat their granddaughter.  He also said that, for the past 
few years, he did not enjoy being in the company of others 
"very much."

The above report also reveals that the veteran was found to 
be a well-dressed 60-year old individual, with a normal and 
fluent speech and average overall intellectual abilities and 
verbal abstract reasoning, who was cooperative with testing 
and who appeared to put forth a good effort on all tasks 
administered.  His affect was depressed and restricted.  
Among his memory abilities, verbal memory was found to be 
"within normative expectations for this specific patient."  
He appeared to have more difficulties on figural (non-verbal) 
memory tasks, both immediately and after a delay, scoring 
mildly to moderately lower on these tasks than others his age 
and there were suggestions of a mild attention/concentration 
inefficiency.

The above report further reveals that the veteran's 
personality assessment with the MMPI-2 test was valid and 
most significant for feelings of depression and a subjective 
experience of problems with memory and concentration and 
secondary feelings of fatigue and other somatic complaints.  
It was felt that the veteran might frequently feel frustrated 
from worries and minor stressors and that he might ruminate 
over possible misfortunes.  However, the veteran was found to 
be competent to manage his own affairs and to give medical 
and legal consent. 
Moderate levels of depression were reported but there was no 
current suicidal ideation.  Bipolar disorder, depressed, was 
diagnosed in Axis I, while a GAF score of 60 was assigned in 
Axis V.  The conclusions/interpretations were the following:

Results are significant for average 
overall intellectual abilities and normal 
function in most cognitive domains 
assessed, with the exception of mild 
attentional inefficiency, and mildly 
below normal nonverbal memory in the 
context of normal verbal memory.  
Personality assessment is significant for 
depression and ruminative worry, and is 
quite consistent with the patient's 
diagnosis of Bipolar Disorder, Depressed.  
It is the opinion of this examiner that 
the mild reductions seen on 
neuropsychological examination, 
primar[i]ly related to attention and 
concentration, are associated with 
psychiatric factors and with the effects 
of normal aging.  As such, there is no 
clear evidence of an [sic] non-
psychiatric organic etiology.  While this 
patient may have difficulties on the job 
secondary to his psychiatric condition, 
it is not clear that he is incapable of 
engaging in gainful employment.  
Furthermore, the patient's cognitive 
strengths and weaknesses are best viewed 
within the context of his psychiatric 
condition.  Specifically, his subjective 
experience of poor memory may lead to 
frustration, ruminative thoughts, and 
anxiety.  In addition to his current 
antidepressant regimen, this patient may 
benefit from supportive counseling for 
depression.

Finally, the a private medical opinion of June 1997 reads as 
follows:

The [VA] records ... that I reviewed 
included physicians' reports from 1995 
and 1996.  The [VA] report of ... January ... 
1996 pretty much sums up [the veteran]'s 
condition and current level of 
functioning and is consistent with his 
history and his diagnosis.  The report 
supports the Axis V diagnosis.  This is a 
global assessment of functioning and 
reflects the effect os [sic] symptoms on 
social, occupational and other similar 
functions.  The [veteran] is given a 
score of 45 on the GAS [sic] Scale.  This 
is consistent with serious symptoms 
resulting in an inability to work.  This 
appears to be a chronic state for [the 
veteran] and would not be expected to 
improve in the future.

First Issue
Entitlement to a disability evaluation in excess of 10 
percent for
the service-connected bipolar disorder:

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1998) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

VA regulations pertaining to the evaluation of service-
connected mental disorders were revised in 1996, while the 
present appeal was pending.  The newly-revised regulations 
now provide a single set of rating criteria, codified at 
§ 4.130, which is to be applied to all service-connected 
mental disorders.  They now require, among other things, that 
psychiatric diagnoses conform to the provisions of the most 
recent (fourth) edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS ("the DSM IV").  See, 38 C.F.R. § 4.125(a) 
(1998).

An appellant has the right to have his or her claim for an 
increased rating reviewed under the most favorable version of 
the regulations that apply to his or her claim whenever those 
regulations are revised while the appeal is pending.  See, in 
this regard, Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  In the present case, the record shows that the RO 
has reviewed the present claim under both sets of the 
applicable regulations, i.e., both the set containing the 
rating criteria that was in effect prior to the 1996 revision 
(codified at 38 C.F.R. § 4.132, Part 4, under Diagnostic 
Codes 9201 through 9210 (1996), hereinafter referred to as 
"the old regulations") and the set that contains the rating 
criteria that came in effect following that revision 
(codified at 38 C.F.R. § 4.130, Part 4, Diagnostic Codes 9201 
through 9440 (1998), hereinafter referred to as "the new 
regulations").  The present review on appeal will also 
reflect consideration of both sets of regulations.

Under the old regulations, the current rating of 10 percent 
is warranted if there is evidence that the service-connected 
psychotic disorder (which, under the old regulations, include 
schizophrenia, major depression and bipolar disorder), is 
productive of mild impairment of the individual's social and 
industrial adaptability.  38 C.F.R. § 4.132, Part 4, 
Diagnostic Codes 9201 through 9210 (1996).

Under the new regulations, the current rating of 10 percent 
is warranted if the mental disorder currently is productive 
of occupational and social impairment due to mild or 
transient symptoms which decrease the individual's work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or when the symptoms 
are only controlled by continuous medication.  38 C.F.R. 
§ 4.130, Part 4, Diagnostic Codes 9201 through 9440 (1998).

Under the old regulations, a 30 percent rating is warranted 
when there is a definite impairment in the individual's 
social and industrial adaptability.  38 C.F.R. § 4.132, Part 
4, Diagnostic Codes 9201 through 9210 (1996).

Under the new regulations, a 30 percent rating is warranted 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Part 4, Diagnostic Codes 9201 
through 9440 (1998).

Under the old regulations, a 50 percent rating is warranted 
when there is considerable impairment of the individual's 
social and industrial adaptability.  38 C.F.R. § 4.132, Part 
4, Diagnostic Codes 9201 through 9210 (1996).

Under the new regulations, a 50 percent rating is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Part 4, Diagnostic Codes 9201 through 9440 
(1998).

Under the old regulations, a 70 percent rating is warranted 
when the active psychotic manifestations's symptomatology is 
not productive of total social and industrial inadaptability 
but is nevertheless sufficient to produce severe impairment 
of the individual's social and industrial adaptability.  
38 C.F.R. § 4.132, Part 4, Diagnostic Codes 9201 through 9210 
(1996).

Under the new regulations, a 70 percent rating is warranted 
when the service-connected mental disorder is productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Codes 9201 through 9440 (1998).

Under the old regulations, a 100 percent (total) rating is 
warranted when the active psychotic manifestations are of 
such extent, severity, depth, persistence or bizarreness so 
as to produce total social and industrial inadaptability.  
38 C.F.R. § 4.132, Part 4, Diagnostic Codes 9201 through 9210 
(1996).

Under the new regulations, a 100 percent (total) rating is 
warranted when the service-connected mental disorder is 
productive of total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Part 4, Diagnostic Codes 9201 through 9440 
(1998).

Additionally, according to the old regulations, the severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are the time lost from gainful work and the 
decrease in work efficiency.  The rating board must not 
underevaluate the emotionally sick veteran with a good work 
record, nor must it overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture.  It is for this reason that great 
emphasis is placed upon the full report of the examiner, 
descriptive of actual symptomatology.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials. 38 C.F.R. § 4.130 (1996).

Also, according to the new regulations, the evaluation of a 
mental disorder should include consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission and the rating 
assigned should be based on all the evidence that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Also, while the extent of social 
impairment is to be considered, it should not be the only 
basis for a higher rating.  38 C.F.R. §§ 4.125(a), 4.126(a), 
(b) (1998).

At the outset, it must be noted that, in evaluating the 
merits of the present claim for an increased rating and, 
pursuant to the above holding by the Court in Francisco, the 
Board has reviewed all the evidence of record but has placed 
more emphasis on the medical evidence that was most recently 
produced, which basically consists of the reports of the VA 
mental disorders examinations of February 1995, January 1996 
and February 1996 and the June 1997 private medical opinion, 
as this is the evidence that provides an accurate description 
of the current severity of the service-connected bipolar 
disorder.

The Board finds that the schedular criteria for a 30 percent 
rating have been met under both sets of regulations, as it 
has been shown that the veteran's social and industrial 
adaptability is definitely impaired and that the 
symptomatology includes at least a decrease in work 
efficiency, anxiety, a depressed mood, chronic sleep 
impairment and mild memory loss.

The Board also finds that the schedular criteria for ratings 
exceeding 30 percent have not been met under either set of 
regulations, as it has not been shown that the veteran's 
social and industrial impairment is considerable, severe or 
total or that the current symptomatology includes, for 
example, any of the following:  a flattened affect, 
circumstantial, circumlocutory, stereotyped, illogical, 
obscure or irrelevant speech; difficulty in understanding 
complex commands; impaired judgment, abstract thinking or 
impulse control; suicidal ideation; obsessional rituals that 
interfere with routine activities; spatial disorientation; 
difficulties in the ability to function independently, 
appropriately and effectively, including neglect of personal 
appearance and hygiene; difficulty or inability in 
establishing and maintaining effective relationships; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation or own name.

As discussed above, the veteran has been shown to be an 
alert, oriented and neatly-groomed individual with average 
overall intellectual abilities and verbal abstract reasoning, 
normal verbal memory for his age, normal speech and organized 
thoughts and no homicidal or suicidal ideations, delusions or 
hallucinations.  He has said that he is in good health and 
that his most significant problem involves his declining 
memory, which he thinks has contributed to his "poor" work 
performance.  It has been shown that he certainly is 
definitely impaired in that he suffers from chronic 
depression and memory and concentration problems but this 
symptomatology alone certainly is not enough to warrant 
ratings exceeding 30 percent under either set of regulations.

In view of the above, the Board concludes that the 
preponderance of the evidence favors the grant of a 30 
percent rating and is against higher ratings for the service-
connected bipolar disorder.

Finally, it is noted that the Court has held that the Board 
is precluded by regulation from assigning an extra-schedular 
rating for a service-connected disability under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance.  See, Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under § 3.321(b)(1) only 
where circumstances are presented which the Director of the 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  See, Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  In the present case, the Board has reviewed 
this aspect the appealed claim for an increased rating with 
the above mandates in mind but has found no basis for further 
action.

Second Issue
Entitlement to a total rating based on individual 
unemployability
due to the service-connected bipolar disorder:

Total disability exists when there is present any impairment 
of mind or body which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (1998).  However, if the 
total rating is based on a disability or combination of 
disabilities for which the Schedule provides an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§ 3.341(a) (1998).

The ability to overcome the handicap of disability varies 
widely among individuals.  The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial  handicap which must 
be overcome and not from individual success in overcoming it.  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Permanent total disability 
shall be taken to exist when the impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  38 C.F.R. § 4.15 (1998).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (1998).

Where a veteran fails to meet the percentage standards set 
forth in § 4.16(a) and it is determined that he is 
unemployable by reason of service-connected disabilities, his 
claim should be reviewed for a possible extra-schedular 
rating.  The governing norm in these exceptional cases is: A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b)(1), 
4.16(b) (1998); see, also, in this regard, Fisher v. 
Principi, 4 Vet. App. 57, 59-60 (1993).

In the present case, it is clear that the veteran does not 
meet the minimum schedular criteria of having the single 
service-connected disability rated at least as 60 percent 
disabling.  Consequently, it needs to be determined whether 
that single disability renders him unable to secure or follow 
a substantially gainful occupation so as to warrant an extra-
schedular rating.  In this regard, it is noted that the Court 
has said that, while the Board does not have jurisdiction to 
assign an extra-schedular rating in the first instance, 
§ 3.321(b)(1) does not preclude it from affirming an RO 
conclusion to the effect that a claim does not meet the 
criteria for submission pursuant to said section or from 
reaching such a conclusion on its own.  See, in this regard, 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

In the present case, it appears that the RO has not actually 
considered this claim on an extra-schedular basis.   
However, pursuant to the Court's holding in Bagwell, the 
Board is free at this time to examine the question of whether 
the present case warrants extra-schedular consideration.

The Board is of the opinion that an extra-schedular 
consideration of the present case is not warranted because it 
has not been objectively shown that the case presents such an 
exceptional disability picture so as to make impractical the 
application of the regular schedular standards and warrant an 
extra-schedular consideration.  In this regard, it is noted 
that, while the veteran, an intelligent, college-educated 
individual, has claimed that the service-connected disability 
simply precludes him from working, he has also said that, 
other than his depression and memory and concentration 
problems, which he thinks have hindered his job productivity, 
he is in good health.  Also, he has said that he quit his job 
in December 1994 by "mutual agreement" with his employer 
and it is apparent that he did so mostly because he felt 
that, economically, it was not feasible to continue working, 
as he was making much less money than he expected. 
 
The Board certainly is aware of the January 1996 diagnosis of 
"severe, unemployment," in Axis IV, and of the June 1997 
medical opinion to the effect that the veteran is unable to 
work.  However, the January 1996 diagnosis was rendered 
without the benefit of a review of the claims folder and with 
the caveat that further (neuropsychological) testing was 
needed for an "adequate evaluation" of the claim.  The 
requested testing thereafter revealed, as thoroughly 
discussed above, that, while the veteran did have depression 
and mild memory difficulties, he would be expected to have 
only "difficulties" on the job secondary to the bipolar 
disorder and, in the specialist's opinion, it was unclear 
that the veteran actually was "incapable of engaging in 
gainful employment."  Further, the June 1997 opinion was not 
only not accompanied by the rationale for it but, in apparent 
disregard of the actual results of the February 1996 
neuropsychological testing, its subscriber summarily 
concluded that the January 1996 report "pretty much summs 
[sic] up" the veteran's condition and that the veteran was 
simply unable to work.

From the above discussion, it is clear that the Board must 
assign more probative weight to the report of the February 
1996 neuropsychological evaluation, which, as noted in a 
footnote above, included the conduction of a battery of tests 
and consequently provided an objective measure of the current 
severity of the service-connected bipolar disorder and its 
actual impact on the veteran's social and occupational 
capabilities.

The Board certainly recognizes that the veteran suffers from 
a psychiatric disability that has had an impact on his social 
and occupational capabilities.  However, it must be kept in 
mind that the 30 percent rating that the Board has just 
granted in the present decision (not to mention the 10 
percent rating that had been in effect since October 1991) is 
in itself a recognition that the impairment makes it 
difficult for the veteran to obtain and keep employment.  
See, in this regard, Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  The veteran has to demonstrate that the service-
connected bipolar disorder actually prevents him from 
securing and maintaining a substantially gainful occupation, 
not only that it makes it difficult to work.  Unfortunately, 
he has failed to do so and the evidence does not support his 
claim.

In view of the above, and after a careful and longitudinal 
review of the record, the Board finds that, not only are the 
schedular criteria for a total rating under § 4.16(a) not 
met, but the evidence does not present an exceptional or 
unusual disability picture that would make impractical the 
application of the regular schedular standards and would 
warrant an extra-schedular consideration of the present claim 
for a total rating based on individual unemployability due to 
the service-connected bipolar disorder.  The claim has failed 
and must be denied.


ORDER

1.  A 30 percent rating for the service-connected bipolar 
disorder (formerly rated as major depressive disorder and 
schizophrenia, paranoid type) is granted, subject to the 
pertinent VA laws and regulations pertaining to the 
disbursement of VA funds.

2.  A total rating based on individual unemployability due to 
the service-connected bipolar disorder, is denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

